DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 25 January 2022.  Therein, Applicant amended claims 29, 31, 34, 36, 37, 39-41, 43, 46, 48, 49, 51, 52, 54, 57, 59, 60, 62 and 63; Applicant cancelled claims 38, 50 and 61.  No claims were added.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 August, 30 September and 2 November 2021 are being considered by the examiner.

Response to Arguments
Applicant asserts that the prior art of record does not disclose “dynamic information indicating current conditions on the route which affect the speed of the vehicle”.  Examiner does not agree.  
Examiner maintains that paragraphs 0659-0663 are relevant in “disclosing dynamic information indicating current conditions”.  Applicant does not define any limiting elements that prohibit a broad interpretation of what is and is not dynamic information of current conditions.  Thus, such teachings as “danger warnings between cars, driver behaviors, driver ratings, erratic behavior, road conditions,” clearly teach relevant dynamic information.  Furthermore, paragraphs 0673-0676 definitively disclose 
Applicant further asserts that there is no discussion by Ricci that real-time traffic speeds are used to directly control anything in the vehicle.  Examiner does not agree.  While not explicit in paragraphs 0673-0676, Ricci recites in multiple occasions that such information may be used to control the vehicle.  Specifically, paragraph 0541 should be considered as integrated and complimentary to such teachings of 0673-0676, as the information in 0673-0676 is used as reason for “route adjustments” of 0541 that result in the vehicle being controlled as described in 0541.   The rejection is maintained. 
Applicant’s amendments and related arguments, with respect to claim 42 have been fully considered and are persuasive.  The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 41 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The independent claims define “reduced speeds”.  In a proceeding limitation, a “further reduced speeds” is introduced.  It cannot be determined with certainty if the term “further” is intended to 
Dependent claims 30-37, 39, 40, 42-49, 51, 53-60, 62 and 63 are rejected based on their dependency to their respective independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-37, 39-49, 51-60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Publication No. 2014/0306834) in view of Dorum, et al. (U.S. Patent Publication No. 2014/0244125).  
For claim 29, Ricci discloses an apparatus of a vehicle for controlling vehicle operation, the apparatus comprising: a processor (see para. 0405); and a memory including instructions (see para. 0405), which when executed by the processor, cause the processor to: access route information for navigation of a route by the vehicle, the route information including data relating to multiple speeds along the route (see paras. 0541, 0587).  Ricci does not explicitly disclose the next limitation.  
A teaching from Dorum discloses the multiple speeds based on speed limits assigned to the route (see para. 0074, speed limit for each segment; para. 0067, teaching multiple speed categories) and reduced speeds for one or more turns located on the route (see paras. 0064, 0067, begin braking for turns; implicit that route contains more than one turn); calculate a target speed of the vehicle for areas located along the route, based on the route information and the multiple speeds along the route (see para. 0064, threshold equivalent to target speed, implicit that this teaching is repeated along entirety of route for multiple speed limits of para. 0067); cause the vehicle to be operated at the target speed in a 
For the next limitations, Ricci further discloses obtain dynamic information for the route, the dynamic information based on data collected from one or more other vehicles on the route (see paras. 0659-0663, 0674-0675), and the dynamic information indicating current conditions on the route which affect the speed of the vehicle in a second area located along the route (Dorum teaches target speed, see above; see Ricci paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, interpreted to be a second area affecting speed); cause the vehicle to be operated at an updated speed in the second area located along the route (see paras. 0659-0663, 0674-0675, very bad stretch requires slowing down, interpreted to be a second area with updated speed), including at further reduced speeds in the one or more turns, based on the dynamic information (see paras. 0674-0675, 0679, 0541). 
Ricci does not explicitly disclose the second area has one or more turns.  However, it would have been obvious to one of ordinary skill in the art that a route (and its areas) may have one or more turns, as it is well known by one of ordinary skill in the art that a route may consist of turns and straight portions, as driving occurs on a two-dimensional plane (discounting altitude changes of the road).  
Regarding claim 30, Ricci further teaches wherein the dynamic information further indicates changed conditions for the navigation of the route (see paras. 0674-675).

With reference to claim 32, Ricci further teaches wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0679). 
With regards to claim 33, Ricci further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0679).
Regarding claim 34, Ricci further teaches wherein the target speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see para. 0679).
For claim 35, Ricci further discloses wherein the route information further includes data relating to a map of the route (see paras. 0535, 0675). 
For claim 36, Dorum discloses wherein the speed of the vehicle along the route is updated without driver interaction (see para. 0064).  
Regarding claim 37, Dorum further teaches wherein the target speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 
Referring to claim 39, Dorum further discloses wherein causing the vehicle to be operated at the target speed along the route and the updated speed along the route is performed by a control system of the vehicle (see para. 0064), he control system configured to control acceleration and braking of the vehicle (see para. 0064). 

Claim 41 is rejected based on the citations and reasoning noted above for claim 29.  
With reference to claim 42, Dorum further teaches wherein the dynamic information further indicates changed conditions for the navigation of the route (see para. 0030, traffic changes). 
Regarding claim 43, Dorum further discloses wherein the dynamic information indicates a hazard condition on the route, observed by the one or more other vehicles along the route (see paras. 0029-0030, 0034, safety warning for curve). 
Referring to clam 44, Dorum further discloses wherein the dynamic information is obtained from a server during navigation of the vehicle along the route (see para. 0034). 
Regarding claim 45, Dorum further teaches wherein the dynamic information indicates a change in traffic conditions that causes a change in speed for the one or more other vehicles on the route (see para. 0030). 
For claim 46, Dorum further discloses wherein the target speed of the vehicle along the route is updated in response to environmental conditions encountered by the one or more other vehicles along the route (see paras. 0029-0030). 
With regards to claim 47, Dorum further discloses wherein the route information further includes data relating to a map of the route (see para. 0051).  
For claim 48, Dorum further teaches wherein the target speed of the vehicle along the route is updated without driver interaction (see para. 0064). 
Regarding claim 49, Dorum further teaches wherein the target speed of the vehicle along the route is updated, during the navigation, in response to receiving the dynamic information (see para. 0064, receive current data). 

Claim 52 is rejected based on the citations and reasoning noted above for claim 29.
Claim 53 is rejected based on the citations and reasoning noted above for claim 30 or, in the alternative, claim 42.
Claim 54 is rejected based on the citations and reasoning noted above for claim 31 or, in the alternative, claim 43.
Claim 55 is rejected based on the citations and reasoning noted above for claim 32 or, in the alternative, claim 44.
Claim 56 is rejected based on the citations and reasoning noted above for claim 33 or, in the alternative, claim 45.
Claim 57 is rejected based on the citations and reasoning noted above for claim 34 or, in the alternative, claim 46.
Claim 58 is rejected based on the citations and reasoning noted above for claim 35 or, in the alternative, claim 47.
Claim 59 is rejected based on the citations and reasoning noted above for claim 36 or, in the alternative, claim 48.
Claim 60 is rejected based on the citations and reasoning noted above for claim 37 or, in the alternative, claim 49.
Claim 62 is rejected based on the citations and reasoning noted above for claim 39.
Claim 63 is rejected based on the citations and reasoning noted above for claim 40.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM D TISSOT/               Primary Examiner, Art Unit 3663